Case 1:20-cv-01820-NYW Document 1-2 Filed 06/22/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-CV-

PRESTON SOWL,

        Plaintiff,

v.

CITY OF LOVELAND, a municipality,
PAUL ASHE, Loveland Police Officer, in his individual capacity,
BENJAMIN DELIMA, Loveland Police Officer, in his individual capacity, and
CLINT SCHNORR, Loveland Police Detective, in his individual capacity,
BRIAN BARTNES, Loveland Police Sergeant, in his individual capacity,

        Defendants.


 CONVENTIONALLY SUBMITTED EXHIBIT 1 TO PLAINTIFF’S COMPLAINT AND
                   JURY DEMAND (COVER PAGE)


       Plaintiff Preston Sowl, by and through the undersigned counsel respectfully files this cover
page, pursuant to ECF Rule 4.8(f), for all Conventionally Submitted Exhibit 1 to Plaintiff’s
Complaint and Jury Demand, which are described and labeled as follows:

     1. Exhibit 1 – Paul Ashe Body Camera Video

                                                     THE LIFE & LIBERTY LAW OFFICE

                                                     /s/ Sarah Schielke
                                                     Sarah Schielke
                                                     Counsel for Plaintiff
                                                     The Life & Liberty Law Office LLC
                                                     1209 Cleveland Avenue
                                                     Loveland, CO 80537
                                                     P: (970) 493-1980
                                                     F: (970) 797-4008
                                                     E: sarah@lifeandlibertylaw.com




                                                1
Case 1:20-cv-01820-NYW Document 1-2 Filed 06/22/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE
This is to certify that on June 22, 2020 a true and accurate copy of the foregoing Conventionally
Submitted Exhibit 1 to Plaintiff’s Complaint and Jury Demand (Cover Page) along with a CD
containing copies of the video exhibits described herein have been sent to all named Defendants
via U.S. Mail along with service of the Complaint, Summons and other associated case-initiated
documents.

                                                           /s/ Sarah Schielke




                                               2
